Citation Nr: 1643106	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for generalized anxiety disorder.

2.  Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the right wrist.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of the hearing has been associated with the claims file.

The Board remanded the above right wrist and TDIU issues in April 2013.  The matter again is before the Board.

In addition to the right wrist and TDIU issues, the April 2013 Board determination also remanded the issue of entitlement to an acquired psychiatric disorder, to include generalized anxiety disorder and depression.  In a June 2016 rating decision, the RO granted entitlement to service connection for a generalized anxiety disorder and assigned a noncompensable rating, effective June 30, 2009.  The foregoing represented a complete grant of the service connection issue before the Board and, as such, will not be further addressed herein.  That said and as will be discussed in greater detail below, the Veteran filed a timely notice of disagreement requesting a compensable initial rating for the anxiety disorder and this issue will be addressed in the Remand section below.

The April 2013 Board remand also referred the issue of entitlement to carpel tunnel syndrome as secondary to service-connected right wrist disability to the Agency of Original Jurisdiction (AOJ), as it had been raised during the June 2011 Video Conference hearing, but had not been addressed by the AOJ.  It does not appear that any development has been taken by the AOJ as to this issue and it again is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right wrist disability is manifested by pain causing difficulty sleeping and significantly decreased range of motion, as well as swelling, an inability to pick up heavy objects, and locking, which is comparable to favorable ankylosis.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the appellate time period, the criteria for a rating of 30 percent, but no more, for the Veteran's degenerative joint disease of the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, DCs 5010, 5214, 5215 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters in April 2009, September 2009, November 2012, and December 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims currently on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The RO provided the Veteran multiple appropriate VA examinations.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria, as well as discussing the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In reaching that conclusion, the Board notes that VA is not required to obtain a single medical opinion considering the combined impact or effects of all the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Based on the November 2012 letter to the Veteran, the multiple VA examination reports and addenda, VA treatment records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Relevant Factual Background

The Veteran was afforded a VA examination in May 2009.  The Veteran reported constant right wrist pain that averaged a 7 out of 10 in intensity.  The pain prevented him from sleeping normally.  He also was unable to use his right hand normally due to significantly decreased range of motion.  The Veteran reported occasional swelling and locking, but no instability.  The Veteran was retired from a factory job and it did not appear that his lack of employment was due to the right wrist disability.  He denied effects on his activities of daily living and also denied flare-ups of pain.  On examination, right wrist flexion was to 25 degrees and extension to 10 degrees, while radial deviation was to 5 degrees and ulnar deviation to 5 degrees.  There was severe pain throughout the entire range of motion.  The Veteran was able to do repetitive range of motion testing without changes in his range of motion or level of pain.  There was significant swelling and diffuse tenderness to palpation.  Testing for tenosynovitis was negative and there was no crepitus.  X-rays showed degenerative disease with scaphoid sclerosis and flattening.  The diagnosis was right wrist fracture and degenerative joint disease of the right wrist.

The Veteran's June 2009 notice of disagreement alleged, "I have significant limited movement in this wrist.  I am [un]able to move the wrist at all.  I am unable to sleep on the right side due to this wrist.  I have significant pain in the wrist and up to my shoulder."  In a contemporaneous VA Form 9 he stated, "I am unable to move my right wrist as it is locked in place."  In another June 2009 statement, the Veteran indicated that he wished to file a claim for entitlement to service connection for depression due to the wrist injury and not being able to work to support himself.  

In September 2009, the Veteran was afforded another VA examination.  At that time, he reported constant 9 out of 10 right wrist pain that was aggravated by any movement and weather changes.  He had sleep problems due to the pain.  There was occasional swelling and locking, but no instability.  There was one flare-up of pain per week of variable duration, during which he was unable to use his wrist.  He wore a right wrist brace.  On examination, right wrist flexion was to 5 degrees, extension to 5 degrees, ulnar deviation to 20 degrees, and radial deviation to 5 degrees, with pain throughout all ranges of motion.  There was prominent bony swelling and tenderness to palpation.  Testing for tenosynovitis was positive (Finkelstein test), but no erythema or warmth to touch.  

In May 2010, the Veteran underwent another VA examination for the right wrist.  The Veteran reported constant right wrist pain that was approximately a 9 out of 10 in intensity, but was worse with any sort of use or movement in the right wrist.  The pain would shoot into the forearm area.  He had difficulty sleeping, swelling, locking, and significantly decreased range of motion.  He denied instability.  The Veteran had not undergone surgery for the wrist and did not take any medication because previous medications had not helped.  The Veteran was retired from a factory job where he made boxes.  He denied that his current retirement and lack of employment was due to his right wrist disability.  He denied that activities of daily living were affected by the right wrist and denied flare-ups of pain.  He used a right wrist brace.  On examination, flexion was to 8 degrees, extension to 5 degrees, ulnar deviation to 10 degrees, and radial deviation to 8 degrees, with severe pain throughout the range of motion.  Ranges of motion were not further limited by repetitive motion.  There was crepitus and tenderness, but tenosynovitis testing was negative.  X-rays showed moderate to severe osteoarthritis of the right wrist.  The examiner specifically noted that the Veteran's wrist was not ankylosed.  There was profound decreased motion that was consistent with the degree of arthritis in the wrist; however, the decreased motion was not from ankylosis, but from the severe arthritis.  The examiner believed that the pain shooting up the arm was referred pain that was consistent with someone with severe arthritis.

In June 2010, the Veteran underwent a VA mental health examination.  The Veteran reported that he had anxiety symptoms due to pain in the back and legs, as well as vision problems (none of which were service-connected disabilities).  The Veteran stated that he had not voluntarily retired.  Currently he did yard work, had a small garden, and hung out of with friends weekly.  His therapist had encouraged him to explore opportunities in church and the community (such as the seniors' center) for social involvement.  There were problems with anger and irritability, as well as decreased energy.  The Veteran was not employed and had most recently worked for 15 years as a machine operator for a container company.  He also had previously worked as a truck driver.  The Veteran reported generally adequate performance on his jobs over the years.  On examination, there were mild problems with attention and memory, but he was fully oriented with linear thought processes and fluent speech.  He had attended school through the ninth grade and had not obtained a GED.  

In a January 2011 statement, the Veteran stated that his right wrist problem had worsened due to two large knots on the wrist and he was unable to use that hand.

During his June 2011 Board hearing, the Veteran indicated that his sole treatment for the right wrist was through the VA and that the only thing prescribed was a wrist brace.  The Veteran reported swelling in the wrist and hand, an inability to lift heavy objects due to cramping in the fingers, constant pain unless the wrist was wrapped very tightly, and limitation of motion.  He claimed that in regular daily use he was unable to use the right hand and had to generally rely on his left hand.  The Veteran testified that he retired at age 62 because the job where he worked shut down.  

April 2012 and subsequent VA treatment records indicated that physical therapy for the right wrist had not improved the Veteran's symptoms.  There also was noted carpal tunnel syndrome in the right wrist.  The Veteran declined further treatment, including steroid injections.  His right wrist symptoms were noted to be stable.

The Veteran was afforded a VA mental health examination in December 2012.  The diagnosed generalized anxiety disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran had last worked 3 years previously doing custodial work at a school.  He was let go due to a change in management.  The Veteran denied missing time from work or having problems with irritability or concentration at work, but his physical problems slowed him down on the job.  The Veteran's reported symptoms included anxiety, memory impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or worklike settings.  

In January 2013, the Veteran underwent a VA examination for the wrist.  The Veteran was right-handed and had a diagnosis of right carpal osteoarthritis.  There were flare-ups that resulted in an inability to hold objects with the right hand.  On examination, the Veteran was unable to flex his right wrist extension was to 20 degrees, with pain onset at that point.  Ranges of motion were unchanged on repetition.  There was functional impairment due to less movement than normal and pain on movement.  Muscle strength was normal and the examiner specifically held that there was no ankylosis of the right wrist.  X-rays showed a likely healed scaphoid fracture of the right wrist.  The examiner indicated that the right wrist disability did not impact the Veteran's ability to work; however, the examiner later indicated that the right wrist condition would preclude essentially any physical or sedentary work because he could not hold items with his left [sic] hand and that the range of motion of the right wrist was severely limited.

September 2015 private x-rays showed advanced degenerative joint disease within the right wrist.  The record also indicated that the Veteran's pain had increased recently.  

A March 2016 clarification opinion indicated that the reference to the left hand being unable to hold objects was in error and that it should have referred to the right hand.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

As will be discussed in greater detail below, the Board finds that a 30 percent rating is warranted based on the Veteran's complaints, including those of pain and limitation of motion, as well as difficulty sleeping, swelling, inability to pick up heavy objects, and locking.  Consequently, the Board finds that a rating under DC 5299-5214 is warranted, rather than DC 5215.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his right wrist is considered his  major or dominant extremity.  See 38 C.F.R. § 4.69 (2015). 

The Board notes that there are several DCs under which the Veteran's wrist disability must be evaluated.  DC 5010 provides the rating criteria for arthritis due to trauma, substantiated by x-ray findings, and directs that it be rated as degenerative arthritis under DC 5003.  That rating code indicates that degenerative arthritis established by x-ray evidence will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion is noncompensable under the appropriate DC a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

DC 5215, in turn, governs limitation of motion of the wrist.  An evaluation of 10 percent is warranted for the major and minor joints for palmar flexion limited in line with the forearm and for dorsiflexion less than 15 degrees.  See 38 C.F.R. § 4.71a, DC 5215.  Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I. 

Under DC 5214, favorable ankylosis in 20 to 30 degrees dorsiflexion warrants a 20 percent disability evaluation in the minor wrist and a 30 percent evaluation in the major wrist.  Ankylosis in any other position except favorable warrants a 30 percent disability evaluation for the minor wrist and a 40 percent evaluation for the major wrist.  Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation warrants a 40 percent rating for the minor wrist and 50 percent rating for the major wrist.  38 U.S.C.A. § 4.71 a, DC 5214. 

The Board concludes the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating, as analogous to favorable ankylosis.  See 38 C.F.R. § 4.7 (2015).  As noted above, a 10 percent rating is the highest rating available for DCs pertinent to arthritis (DC 5010) and limitation of motion (DC 5215) and that the Veteran does have limitation of motion of the right wrist that meets the requirements for such a rating under DC 5215.  However, given the Veteran's decreased range of motion in his right wrist and the VA examiners' statements that the joint function of his right wrist involved pain throughout his range of motion with concurrent evidence of swelling, locking, difficulty holding objects, problems sleeping on his right side, and other symptoms, the Board finds that the criteria for a 30 percent rating based on additional functional limitation is warranted pursuant to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015). 

However, a rating in excess of 30 percent for additional limitation of function is not warranted as the evidence does not show symptoms consistent with ankylosis of the right wrist.  In that regard, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  While the Veteran certainly has some limitation of motion of the right wrist, daily pain, and the other symptoms discussed above, these symptoms are not consistent with unfavorable ankylosis.  Indeed, multiple VA examination reports have specifically found that the Veteran does not have ankylosis of the right wrist and that his severely decreased range of motion is due to his advanced degenerative arthritis of the wrist and not ankylosis.  Moreover, the Veteran retains full muscle strength for the muscles governing wrist movement without evidence of atrophy, which demonstrates that he retains the ability to use his wrist in close to a normal manner and he, in fact, does so.  Cf. 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  Therefore, the Board finds that the Veteran's service-connected right wrist disorder is entitled to a 30 rating pursuant to DC 5299-5214 and the DeLuca criteria enumerated above, but no more. 

No higher rating under a different DC can be applied.  Analogous ratings for impairment of the wrist are either not applicable to the Veteran's case or do not offer a higher disability rating.  To that end, in the absence of impairment of the radius or ulna or impairment of supination and pronation, DCs 5212 and 5213 are not for application and, to the extent that any limitation exists it has not been attributed to the Veteran's right wrist disability. 

Finally, the Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The VA examination reports of record did not include range of motion measurements in weight-bearing and non-weight-bearing or range of motion measurements for the left wrist.  However, as the Veteran is in receipt of greater than the maximum rating for painful motion (as contemplated and addressed in 38 C.F.R. § 4.59) and as analogous to favorable ankylosis, the Board finds that any possible considerations or findings contemplated by 38 C.F.R. § 4.59 and the Court in Correia have been fully compensated for in the 30 percent rating assigned herein.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's right wrist disability.  As discussed, the symptoms throughout the appellate time period are substantially consistent.  For this reason, staged ratings are not applicable.  Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right wrist disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right wrist disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has reported that his primary symptoms are pain causing difficulty sleeping and significantly decreased range of motion, as well as swelling, inability to pick up heavy objects, and locking.  The assigned 30 percent rating contemplates these and other right wrist symptoms.  As discussed above, the 30 percent rating also is intended to compensate the Veteran for his reported pain on activity and flare-ups of pain.  Thus, the schedular rating under DC 5299-5214 is adequate to fully compensate the Veteran for the disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the wrist disability on appeal combines or interacts with his service-connected psychiatric disability, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114 (k) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving the right upper extremity; however, the objective evidence of record reflects that he retains significant range of motion with no weakness.  Clearly the Veteran retains the ability to use his right upper extremity in most situations and the Board finds that his limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.


Entitlement to TDIU

As noted in the April 2013 Board determination, a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue had been raised by the Veteran during the course of the increased rating claim appeal, the Board concluded that the matter was appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013). 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16 (b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

In this case, the Board notes that the Veteran's service-connected disabilities include: degenerative joint disease, right wrist, rated as 30 percent disabling (increased in this decision); and generalized anxiety disorder, rated as noncompensably disabling.  The Veteran's combined disability rating is 30 percent.  Therefore, the Veteran does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16 (a).  

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the claims file, the Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.  The Veteran has contended that he should be awarded entitlement to TDIU, as his disabilities preclude further employment.

The Board acknowledges that the Veteran has been unemployed for the entire appellate time period.  As discussed above, however, the Veteran has reported on multiple occasions during the appellate time period that his right wrist disability was not the basis for his separation from his longest-standing work position, where he had been employed for 15 years.  Nor is there any evidence that the Veteran's recently service-connected psychiatric disability played any role in the Veteran's separation from employment.  Instead, the Veteran has indicated that he stopped working because the business closed its operations.  Thereafter, he worked as a school custodian for 3 years before being let go due to a change in the managing administration, which does not suggest that his separation was due to a service-connected disability.  There is nothing to suggest that the Veteran would not be working currently if not for the manufacturing business shutting down or the administration changing at the school.  

Similarly, the Veteran's statements of record do not clearly establish that he is unable to work due solely to his service-connected disabilities.  The June 2009 statement on which the Board previously inferred a claim for entitlement to TDIU stated, "Veteran is asking for increase in service connection for right wrist injury.  Also service connection for depression due to wrist injury and not being able to work and support himself."  On consideration, the Board interprets this statement as indicating that the Veteran was depressed due to his inability to work, but did not clearly delineate the reasons he was unable to work.  Consideration of the Veteran's VA treatment records include numerous treatment visits for low back and related lower extremity pains.  Clearly, these non-service connected back and lower extremity symptoms are very significant problems that would affect certain types of employment.  

The Board considers the findings of the January 2013 VA examination report and March 2016 addendum of limited value, as the report initially indicated that the right wrist disability did not affect employment, but later indicated that his inability to grasp objects would preclude all physical or sedentary work because he could not hold items with his right hand (as clarified in the March 2016 addendum) and that the range of motion of the right wrist was severely limited.  The Board fails to see how the inability to hold items in the right hand would preclude all forms of sedentary and physical work.  The Veteran's problems with severe pain in the right wrist affecting his ability to use the wrist and hand, which would include holding objects, has been an ongoing problem throughout the appellate time period, yet the Veteran has consistently denied that he left employment due to those problems.  As such, the Board finds the above medical opinions of limited probative value.

Finally, the Board notes that the ultimate determination as to whether the Veteran is unable to follow a substantially gainful occupation is a finding of fact for the Board and medical and lay opinions are not determinative.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based on the Veteran's service-connected disabilities.  As discussed above, the Veteran's 30 percent disability rating for the right wrist is based on his extensive pain throughout the range of motion that limits his effective use of the right wrist and extremity, to include the problems discussed above.  The Veteran's psychiatric problems have some effect on his occupational functioning, but do not singly or combined with the right wrist problems preclude employment.

Although the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the preponderance of the evidence does not support his contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.  Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing and following substantially gainful employment solely by reason of his service-connected disability.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 30 percent rating for degenerative joint disease of the right wrist is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to TDIU is denied.




REMAND

The Board notes that in a June 2016 rating decision the RO granted entitlement to service connection for generalized anxiety disorder (claimed as acquired psychiatric disability, to include generalized anxiety disorder and depression) and assigned a noncompensable rating, effective June 30, 2009.  In August 2016, the Veteran submitted a Notice of Disagreement (NOD) as to the rating assigned.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issue of entitlement to a compensable initial rating for generalized anxiety disorder.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case that addresses the Veteran's claim for a compensable initial rating for generalized anxiety disorder.  If, and only if, the Veteran perfects an appeal with respect to that claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


